UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 RIDUAN BIN ISOMUDDIN HAMBALI,

           Petitioner,
                  v.                                      Civil Action No. 10-407 (JDB)
 BARACK H. OBAMA, et al.,

           Respondents.


                                CASE MANAGEMENT ORDER

       Pursuant to the joint motion filed by the parties on March 8, 2012, and consistent with the

standards set forth in Boumediene v. Bush, 128 S. Ct. 2229, 2275 (2008), Hamdi v. Rumsfeld,

542 U.S. 507, 539 (2004) (plurality), Latif v. Obama, 666 F.3d 746, 755, 767 (D.C. Cir. 2011),

the standards referenced in the Case Management Order entered by Judge Hogan on November

6, 2008 and revised on December 16, 2008, and the standards referenced elsewhere by this

Court, see, e.g., Dokhan, et al. v. Bush, Civ.A.No. 08-987, ECF No. 87, the Court enters the

following Case Management Order to govern proceedings in the above-captioned case.1

                                                 I.

       A.        Public Version of the Factual Return. The government shall provide
                 petitioner's counsel with the proposed public version of the factual return, in
                 accordance with the procedure outlined in the joint motion for a case management
                 order. See Joint Mot. for Case Management Order [ECF 37] at 2 n.1. If the


       1
          This case-specific Case Management Order is independent of Case Management
Orders
entered in any other case, including the orders entered by Judge Hogan on November 6, 2008
and
December 16, 2008. Hence, any future modifications in other orders will have no impact on the
schedule of proceedings in the above-captioned matter. If the parties wish to request relief from
the schedule set forth in this order, they must file an appropriate motion before this Court.
     public version of the factual return was not provided to petitioner by the date
     specified in the joint motion, the government shall produce it by May 25, 2012.

B.   Legal Justification. This section intentionally left blank.

C.   Unclassified Factual Returns. This section intentionally left blank.

D.   Exculpatory Evidence.

     1.     The government shall disclose to the petitioner all reasonably available
            evidence in its possession that tends materially to undermine the
            information presented to support the government's justification for
            detaining the petitioner. In this context, the term "reasonably available
            evidence" means evidence contained in any information reviewed by any
            attorney preparing factual returns for any detainee; it is not limited to
            evidence discovered by the attorneys preparing the factual return for the
            petitioner. The term also includes any other evidence the government
            discovers while litigating habeas corpus petitions filed by detainees at
            Guantanamo Bay. Disclosure of such exculpatory evidence shall occur by
            not later than June 29, 2012. On that date, the government shall file a
            notice certifying either that it has disclosed the exculpatory evidence or
            that it does not possess any exculpatory evidence.

     2.     If evidence described in the preceding paragraph becomes known to the
            government after the deadline for disclosure, the government shall provide
            the evidence to the petitioner as soon as practicable.

E.   Discovery.

     1.     If requested by the petitioner, the government shall disclose to the
            petitioner (1) any documents and objects in the government's possession
            that the government relies on to justify detention; (2) all statements, in
            whatever form, made or adopted by the petitioner that the government
            relies on to justify detention; and (3) information about the circumstances
            in which any statements of the petitioner were made or adopted, including
            but not limited to any evidence of coercive techniques used during any
            interrogation or any inducements or promises made. Respondents
            represent that they have complied with these obligations. See Joint Mot.
            for Case Management Order at 2 n.3.

     2.     Petitioner may obtain limited discovery beyond that described in the
            preceding paragraph in accordance with the following procedure.
            Discovery requests shall be presented by written motion and (1) be
            narrowly tailored, not open-ended; (2) specify precisely the discovery
            sought; (3) explain why the request, if granted, is likely to produce
            evidence that is exculpatory or that will demonstrate that the petitioner is
            not an enemy combatant; and (4) explain why the requested discovery will
            not unfairly disrupt or unduly burden the government. All motions for
            additional discovery under this subsection must be filed by not later than
            August 7, 2012. The government's opposition, if any, shall be filed by not
            later than August 29, 2012, and Petitioner's reply shall be filed by
            September 14, 2012.

F.   Classified Information. If any information to be disclosed under Sections I.D or
     I.E of this Order is classified, the government shall, unless granted an exception,
     provide the petitioner's counsel with the classified information, provided the
     petitioner's counsel is cleared to access such information. If the government
     objects to providing the petitioner's counsel with the classified information, the
     government shall move for an exception to disclosure.

G.   Traverse. In response to the government's factual return, the petitioner shall file a
     traverse containing the relevant facts and evidence supporting the petition.
     Petitioner's traverse shall be filed by not later than October 26, 2012. For good
     cause shown, the petitioner may amend or supplement a filed traverse.

                                      II.

A.   Burden and Standard of Proof. The government bears the burden of proving by
     a preponderance of the evidence that the petitioner's detention is lawful.

B.   Presumption in Favor of the Government’s Evidence. The Court will accord a
     rebuttable presumption of regularity to government records introduced by either
     respondent or petitioner. Hence, absent rebuttal evidence, the Court will presume
     that "the statements in a government record were actually made, [and that] the
     government official accurately identified the source and accurately summarized
     [the source's] statement." Latif v. Obama, 666 F.3d 746, 755, 767 (D.C. Cir.
     2011) (internal quotation marks omitted). The Court will not, however, presume
     that any underlying non-governmental source's statement is true. See id. The
     presumption of regularity may be overcome by a preponderance of the evidence.
     Any argument in support of a different burden of proof shall be presented in each
     party's motion for judgment on the record.

C.   Hearsay. Upon the request of either the petitioner or the government, the Court
     may consider hearsay evidence that is material and relevant to the legality of the
     petitioner's detention. Requests to admit hearsay evidence shall be presented in
     each party's motion for judgment on the record. If the Court admits hearsay
     evidence, the party opposing admission will have the opportunity to challenge the
     credibility of, and weight to be accorded, such evidence.

                                      III.
A.   Judgment on the Record.
     1.    Status Report; Schedule of Briefs. The parties shall file a joint status
           report on or before November 16, 2012 to propose a schedule for filing
           motions for judgment on the record and for a merits hearing.

     2.    Contents of Briefs.

           (a) Initial Briefs. Each motion or cross-motion for judgment on the record
           shall address both the factual basis and the legal justification for detention,
           and be accompanied by a separate statement of material facts as to which
           the party contends there is no genuine dispute. The statement of material
           facts shall cite to the specific portions of the record that support the party's
           contention that a fact is not in dispute and shall not contain argument.

           (b) Response Briefs. Each response brief shall be accompanied by a
           factual response statement that either admits or controverts each fact
           identified in the opposing party's statement of material facts as to which
           there is no genuine dispute. The factual response shall cite to the specific
           portions of the record that support the party’s contention that a material
           fact is in genuine dispute. The Court may treat as conceded any legal
           argument presented in an initial brief that is not addressed in the response
           brief and may assume that facts identified in a statement of material facts
           are admitted unless controverted in the factual response.

           (c) Page Limitations. (i) Initial briefs in support of a motion for judgment
           on the record or cross-motion for judgment on the record shall not exceed
           45 pages, excluding the statement of material facts. (ii) Oppositions to
           motions for judgment on the record shall not exceed 35 pages. (iii) Reply
           briefs shall not exceed 20 pages.

     3.    Hearing. A hearing on the motions for judgment on the record will be
           scheduled by the Court if necessary.

B.   Evidentiary Hearing.

     1.    Basis for a Hearing. If, after reviewing the parties' briefs for judgment on
           the record, the Court determines that substantial issues of material fact
           preclude final judgment based on the record, the petitioner is entitled to an
           evidentiary hearing.

     2.    Prehearing Conference. Counsel shall appear for a prehearing
           conference on a date to be determined that will be not later than three
           business days prior to the evidentiary hearing. The parties shall be
           prepared to discuss and narrow the issues to be resolved at the hearing,
           discuss evidentiary issues that might arise at the hearing, identify
           witnesses and documents that they intend to present at the hearing, and
           discuss the procedures for the hearing.
             3.       Petitioner’s Presence. The petitioner will not have access to classified
                      portions of the hearing. Through available technological means that are
                      appropriate and consistent with protecting classified information and
                      national security, the Court will provide the petitioner with access to
                      unclassified portions of the hearing.


      SO ORDERED.

                                                                       /s/
                                                                  John D. Bates
                                                           United States District Judge



Dated: May 18, 2012